  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,          )
                                )
     Plaintiffs,                )
                                )         CIVIL ACTION NO.
     v.                         )          2:14cv601-MHT
                                )               (WO)
JEFFERSON S. DUNN, in his       )
official capacity as            )
Commissioner of                 )
the Alabama Department of       )
Corrections, et al.,            )
                                )
     Defendants.                )

                              ORDER

    Based    on    the   representations     made    during    an

on-the-record status conference on March 5, 2019, it is

ORDERED plaintiffs are allowed until 5:00 p.m. on March

8, 2019, to supplement their statements in the “Joint

Proposal    for   Verifying    Security    Rounds”   (doc.    no.

2380), and defendants are allowed until 5:00 p.m. on

March 11, 2019, to file a reply to the supplement.

    DONE, this the 7th day of March, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
